Case 4:20-cv-00209-TWP-DML Document 1 Filed 10/08/20 Page 1 of 5 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF INDIANA, INDIANAPOLIS
                                  DIVISION

HOLLY THOMAS                                    )
                                                )
       Plaintiff,                               )
                                                )
            v.                                  )
                                                ) CASE NO. 4:20-cv-209
SHOSHONE TRUCKING, LLC.                         )
                                                )
                                                )
                                                )
       Defendant.                               )

                                        COMPLAINT

       Plaintiff, Holly Thomas, hereby brings her Complaint against Defendant Shoshone

Trucking Inc., and in support thereof states:

       1.        This Court possesses jurisdiction over this cause as Plaintiff presents claims under

Title VII of the Civil Rights Act of 1964, as amended, 28 USC 2000e and 42 USC 1981A.

       2.        Venue is appropriate as the events took place in this judicial district.

       3.        Plaintiff is female and formerly worked as a truck driver for the Defendant in

Seymour Indiana.

       4.        Defendant Shoshone, Inc., is an Indiana corporation located at 3115 W. 300, Peru

Indiana 46970.

       5.        Plaintiff was constantly harassed by male employees at Shoshone since she began

working there in late March 2019.

       6.        The employees who harassed Ms. Thomas were her supervisor Scott Birkshire,

and co-employees Chris Bales, Jim Upton, and Bob Hollis. Scott Birkshire is the union steward

for Teamster Local 135 and was Plaintiff’s supervisor.


                                                   1
Case 4:20-cv-00209-TWP-DML Document 1 Filed 10/08/20 Page 2 of 5 PageID #: 2




       7.        These employees constantly talked on the CB radio while at work saying nasty

and rude things about Ms. Thomas.

       8.        On July 24, 2019, Ms. Thomas complained to the dispatcher, Ted Peters, but the

harassment did not stop, it only got worse.

       9.        On July 26, 2019, Ms. Thomas called Ted Peters again and told him the

harassment had gotten worse. Mr. Peters said there was nothing he could do about it.

       10.       After Ms. Thomas complained, she was retaliated against. Shoshone sent her to

far away locations which resulted in Plaintiff being paid less for my work. Ms. Thomas had to

drive from Seymour to Martinsville, even though by proper seniority Plaintiff should have

remained working in Seymour.

       11.       On August 17, 2019, Ms. Thomas complained to the Company President,

Rochelle Boyer about the harassment, but Ms. Boyer said there was little that she could do. Ms.

Boyer acted as if she did not believe Ms. Thomas that she was being harassed.

       12.       After Ms. Thomas complained to the Company President, the harassment got

much worse. Scott Birkshire grabbed Ms. Thomas and tried to lift up her shirt to expose her

breasts. Mike Early lifted up his shirt and rubbed his nipple in a provocative manner. It was

disgusting.

       13.       On August 14, 2019, Ted Peters and Scott Birkshire told Ryan Ledbetter, a co-

employee, that they hoped Ms. Thomas would quit.

       14.       Other female employees such as Laurie Paul have also been harassed.

       15.       On August 19, 2019, Ms. Thomas was sent to Martinsville to work and when she

arrived, there was no work to be done. Ms. Thomas contends this was done to reduce her pay and

make her quit.



                                                2
Case 4:20-cv-00209-TWP-DML Document 1 Filed 10/08/20 Page 3 of 5 PageID #: 3




        16.     The wires on Plaintiff’s brand new CB radio were cut and the axle oil cap on the

wheel of Plaintiff’s truck were intentionally damaged. Plaintiff believes this was done to

intimidate her, to her cause her to wreck and to quit the job.

        17.     After Ms. Thomas complained about this harassment, Scott Birkshire threatened

that he would call Child Protective Services and tell them that Plaintiff mistreated her son.

        18.     On October 4, 2019, Ms. Thomas filed her first EEOC charge, which was

assigned Number 470-2020-00046.

        18.     On June 26, 2020, while the first EEOC charge was still pending, Ms. Thomas

was called by Rochelle Boyer, the Shoshone President who said that “As of today, you have been

terminated.” Ms. Boyer gave no reason for the termination.

        19.     A letter dated June 29, 2020 from Ms. Boyer cited the following reasons for

Plaintiff’s termination:

                1. Violation of company harassment policy

                2. Endangerment of other employees

                3. Abandonment of job without proper notification (June 25, 2020)

        20.     These alleged reasons are lies. Ms. Thomas was fired in retaliation for filing an

EEOC charge against Shoshone, and otherwise complaining of sexual harassment.

        21.         On June 26, 2020, Chris Bales, Bob Hollis and Jim Upton harassed Ms. Thomas

at work. Bob Hollis said, “Move bitch.” The other two were yelling at Plaintiff and honking their

air horns at her.

        22.     Ms. Thomas did not violate the company harassment policy, endanger employees,

or abandon her job.




                                                 3
Case 4:20-cv-00209-TWP-DML Document 1 Filed 10/08/20 Page 4 of 5 PageID #: 4




       23.      Shoshone did not investigate anything regarding the June 26, 2020 incident.

Shoshone simply accepted the word of the other drivers, who were all men, and never asked Ms.

Thomas what happened prior to firing Ms. Thomas.

       24.     Plaintiff has experienced severe emotional distress and is in fear for her safety.

       25.     Defendant is liable for creating a hostile work environment.

       26.     Plaintiff timely filed EEOC charges against Defendant and has received a Right to

Sue letter from the EEOC.

       27.     Pursuant to 28 USC 2000e and 42 USC 1981A, Plaintiff has been discriminated

against by Defendants and then retaliated against for complaining regarding this outrageous

treatment as well as for filing an EEOC Charge.

       28.     Defendants are strictly liable for the sexual harassment committed by their

supervisor, Scott Birkshire.

       29.     Defendants’ actions have been outrageous, justifying both compensatory and

punitive damages in favor of Plaintiff, who has suffered from emotional distress as a result of

Defendant’s conduct.

       30.     Plaintiff is also entitled to attorney fees, costs, expert witness fees, pre and post

judgment interest.

       WHEREFORE, Plaintiff, Holly Thomas, hereby seeks all available damages against

Defendant Shoshone Trucking, LLC., including but not limited to backpay, front pay, liquidated

damages, compensatory damages, punitive damages, costs, attorney fees, and all other

appropriate relief.




                                                  4
Case 4:20-cv-00209-TWP-DML Document 1 Filed 10/08/20 Page 5 of 5 PageID #: 5




                              JURY DEMAND

                          Plaintiff seeks a trial by jury.

                              Respectfully submitted,
                              /s/ Mark Waterfill
                              Mark R. Waterfill, Atty. No. 10935-49
                              5235 Decatur Boulevard
                              Indianapolis, IN 46241
                                (317) 501-6060
                              mark@waterfilllaw.com




                                         5
